DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-14, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hau-Cheng Fu 2003/0183083 A1.
Regarding claim 1, Hau-Cheng Fu discloses a filter media module for use in an air filter to filter contaminants comprising: a filter frame (figure 5: 81 and 83); and a filter media removably mounted within the filter frame and defining a thickness of the filter media (figure 5: layer 82), wherein the filter media comprises channels therethrough (figure 5: channels leading through the filter media around particles 2; paragraph 45); wherein the channels are defined by spacers, wherein the channels and the spacers are shaped in predetermined arrangements (figure 5: short-cut fibers 1 are considered spacers), wherein the channels define a channel path length that is longer than the thickness of the filter media (see figure 5), wherein the channels extend through the thickness of the filter media (see figure 5). Hau-Cheng Fu discloses that the filter media comprises more than 2 layers of filter media (figure 5: layers of particles 2).  Furthermore, as seen in figure 5, the top and bottom layer are separated by spacers. 
In the alternative, if the layers 81 and 83 are not deemed to be a frame, it nevertheless would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include a filter frame for additional support, as is well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 5, Hau-Cheng Fu discloses that the spacers have an elongated shape (figure 4: spacers 2 are at least slightly elongated).  
Regarding claim 9, Hau-Cheng Fu discloses that the spacers between the layers of the filter media form the channels (figures 4 and 5).  
Regarding claim 10, Hau-Cheng Fu discloses that the media comprises an activated carbon material (paragraph 45).  
Regarding claim 11, Hau-Cheng Fu discloses that the activated carbon material comprises carbon granules or powder that is located between nonwoven media (paragraphs 12 and 45).  
Regarding claims 12 and 13, Hau-Cheng Fu discloses that the filter media layers are stacked either vertically or horizontally (figure 4: it is noted that vertically/horizontally are relative).  
Regarding claim 14, Hau-Cheng Fu discloses that the filter media is angled to a direction of airflow at an angle is of 18-21 degrees (figure 4: the airflow changes as it passes through the channels; some of the channels would be angled with respect to the airflow of 18-21 degrees at some point).  
Regarding claim 16, Hau-Cheng Fu discloses that the channels are entirely oriented parallel to airflow (as the airflows through the channels, the airflow will change to be parallel to the channels).  
Regarding claim 17, Hau-Cheng Fu discloses that the channels are oriented such that they terminate before a trailing end of the filter media module (figure 4: the entire housing can be considered the filter media module).  
Regarding claim 18, Hau-Cheng Fu discloses that the channels are partially oriented at an angle to the airflow (see figure 4).  
Regarding claim 21, Hau-Cheng Fu discloses that the spacers define the bottom and tops of the channels and also space apart the layers of filter media that are in parallel (see figures 4 and 5).  

Claims 4, 6-8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hau-Cheng Fu 2003/0183083 A1.
Hau-Cheng Fu is relied upon as above.
Regarding claims 4 and 22, Hau-Cheng Fu does not expressly state that the spacers are circular beads in parallel rows. However, absent persuasive evidence that these particular shapes are significant, they are deemed to be obvious matters of design choice. MPEP 2144.04 (IV-B).
Regarding claims 6-8, Hau-Cheng Fu does not explicitly disclose that the spacers are an adhesive, that do not emanate VOCs, connecting layers of media. However, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize an adhesive that does not emanate VOCs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 15, Hau-Cheng Fu does not explicitly disclose that the filter media is pleated. Nevertheless, it would have been obvious to utilize a pleated filter media as is well-known in the art for increasing surface area. MPEP 2144.03 (A-E).  

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive with respect to Hau-Cheng Fu. The rejections with respect to Antoun have been withdrawn. 
Applicant argues that Hau-Cheng Fu does not disclose more than two layers or channels defined by spacers in predetermined arrangements since Hau-Cheng Fu’s channels are formed at random. Hau-. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776